Citation Nr: 0830282	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and two medical care providers


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The veteran served on active military duty from October 1962 
to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied 
service connection for posttraumatic stress disorder (PTSD).  
The veteran also commenced an appeal for service connection 
for residuals of spontaneous pneumothorax; however that claim 
was later withdrawn. 


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  Affording the veteran the benefit of the doubt, credible 
supporting evidence that a claimed non-combat stressor 
occurred has been submitted. 

3.  A diagnosis of PTSD based on an in-service stressor has 
been offered.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has 
been made, the Board must presume the sufficiency of the 
claimed stressor and the PTSD diagnosis itself is presumed to 
be in conformance with DSM-IV(r) standards.  Id, at 140. 

A January 2005 VA PTSD compensation examination report 
contains only one Axis I diagnosis, that of PTSD.  The 
claimed stressor was a "bombing" in Vietnam.  
Contemporaneous VA outpatient treatment reports also note 
PTSD.  At other times, the veteran also claimed that he was 
aboard an aircraft that was hit by ground fire while 
departing Da Nang Airbase, South Vietnam.  

The veteran's official personnel file (OPF) does not reflect 
any medal or military decoration that conclusively 
establishes participation in combat.  His OPF reflects that 
he was assigned to the 6922 Security Wing, Kadena Air Base, 
Okinawa, from October 14, 1963, to April 30, 1965.  He was a 
radio intercept analyst and had a top secret security 
clearance.  He has alleged that he often was sent to South 
Vietnam for temporary duty while stationed on Okinawa.  He 
alleged that while in Da Nang City, a bomb exploded, and that 
the experience led to the development of PTSD.  

The veteran has submitted an official order sending him from 
Okinawa to South Vietnam on or about November 28, 1964, for 
"about 10 days."  The date of issuance of the order was 
November 10, 1964.  This order authorizes the veteran to 
"...revisit and vary the above itinerary."  The order also 
authorizes the veteran to use non-government quarters and 
messing.  Thus, his presence "off-base" in Danang City is 
understandable, and his claim of making several trips to 
DaNang from Okinawa is corroborated by specific authorization 
to "revisit and vary the above itinerary."  In February 
2007, the veteran reported that he thought that this order 
"... was my first one, however, I cannot be sure of this."

The Board remanded the claim in January 2007 for stressor 
verification.  Since then, the US Army and Joint Services 
Records Research Center declined to investigate.  
Insufficient details supplied by the veteran was cited as a 
reason. 

In February 2007, the veteran reported, "...I was sent to 
Vietnam no less than five separate times.  I believe my TDYs 
took place between October 1964 and March 1965."  The 
veteran does not remember the exact date of the claimed 
stressful events, but he had reported that the explosion 
might have occurred on November 10, 1964.  The date of his 
official order sending him to DaNang suggests that the event 
occurred at a later time; however.  

In July 2008, the veteran submitted an excerpt from a book 
entitled "History of Danang City."  On page 271, it reads:  
On March 16, 1965 with the American bombing the Man Quang 
(Hoa Vang) Elementary School, killing two teachers and 
students, people carried dead bodies to City Hall..."  While 
details of this incident remain vague, it does tend to 
support the veteran's claim that the stressful event did 
occur as claimed.  The date and location of this event are 
compatible with dates and locations of the stressful 
"bombing" event supplied by the veteran.

The veteran has submitted sufficient independent evidence of 
his presence in an around DaNang Air Base in March 1965.  He 
has also testified before the undersigned Veterans Law Judge 
and before an RO hearing officer as to the claimed stressful 
event.  His testimony, along with the testimony of his 
treating medical care providers, was credible.  In sum, he 
has supplied satisfactory proof of personal involvement in 
this non-combat stressor.   

After consideration of all the evidence of record, including 
the testimony, because a diagnosis of PTSD based on a 
verified non-combat stressor has been offered, the Board must 
grant the claim.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


